IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Norfolk Division
UNITED STATES OF AMERICA )
V. 5 CRIMINAL NO. 2:20-cr20
TONYA SAXBY, 5
Defendant. )

CONSENT ORDER OF FORFEITURE
BASED UPON the defendant’s plea agreement with the United States, and FINDING
that the requisite nexus exists between the property listed below, in which the defendant has
an interest, and the offense(s) to which the defendant has pled guilty, IT IS HEREBY.
ORDERED pursuant to Federal Rule of Criminal Procedure 32.2 that:
1. The following property is forfeited to the United States pursuant to 18 U.S.C. §
981(a)(1)(C), as incorporated by 28 U.S.C. § 2461(c):
A sum of money in the amount of $221,363.82, which represents the
proceeds of the offense obtained by the defendant and which sum
shall constitute a monetary judgment against the defendant in
favor of the United States.
2. As a result of the acts and omissions by the defendant, the defendant agrees that
and Court finds that one or more of the criteria set forth in 21 U.S.C. §853(p)(1) are present here
and the United States may seek forfeiture of any other property of the defendant up to the amount

set out above pursuant to § 853(p).

3. This forfeiture order shall be included in the judgment in this case pursuant to Fed.
R. Crim. P. 32.2(b)(4). The defendant agrees not to file or interpose any claim to the property

listed herein, in whole or in part, in any proceedings or manner whatsoever.
4. The defendant hereby waives the requirements of Federal Rules of Criminal
Procedure 11(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment,
and consents to the entry of this order.

S: Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
is hereby authorized to conduct any appropriate discovery for the purpose of identifying, locating,

or disposing of property subject to forfeiture.

d =
Dated thisX@ day of ee 2020.

Is} ERs

Rebecca Beach Smith
Senior United States District Judge

UNITED STATES DISTRICT JUDGE

 

 
I ask for this:
G. Zachary Terwilliger

 

United States Attorney
By: ( / Lim \n. xd uh
Alan M. Balsbury *

Assistant United States Attorne

Attorney for the United States

101 West Main Street, Suite 8000
Norfolk, VA 23510

Office Number: (757) 441-6331
Facsimile Number: (757) 441-6689
Email Address: alan.salsbury@usdoj.gov

Seen and Agreed
Tonya Saxby
Defendant

 

oy Cup. Ste m

TonyaS axby George Hi. ele
Counsél for fendant
